 1

 2

 3

 4

 5                                                                 JS-6
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   WILLIAM BERRY,                                  Case No.: 2:19-cv-05502-MWF-AGR
13                                                   Hon. Michael W. Fitzgerald
                                    Plaintiff,
14   vs.                                             ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
15   CFM Properties Management, LLC, a
     California Limited Liability Company,;
16   Does 1-10,
17                              Defendant.
18

19
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
20
     it, and being fully advised finds as follows:
21
           IT IS ORDERED THAT:
22
           Plaintiff William Berry’s (“Plaintiff”) entire action is dismissed with prejudice,
23
     including all claims stated against Defendant CFM Properties Management, LLC
24
     (“Defendant”).
25

26   Dated: 10-10-19
                                                           Hon. Michael W. Fitzgerald
27                                                         U.S. District Judge
28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
